Title: To George Washington from William Heath, 13 November 1780
From: Heath, William
To: Washington, George


                        
                            Dear General
                            West point Novemr 13th 1780
                        
                        I was this day honored with yours of the 12th. Your proposed disposition of the Army to winter Quarters,
                            under the circumstances in which it will probably be, at the time the levies leave it and the other objects in view, is I
                            think, as eligible as any that can be adopted.
                        The Old Hutts built by General Glovers Brigade, and those at Soldiers Fortune, are perhaps not
                            disadvantageously situated for the Troops destined to the defence of the works on the east side of the River, but none of
                            these are at present emproved, or repairing. Colo. Hazens Regt is hutting not far from the North redoubt; and the New
                            Hampshire Line dislikening the hutts at Soldiers fortune; and the distance they must be obliged to fetch their wood, are
                            hutting a little more to the eastward, on the road that leads down to Colonel Drakes; they are erecting exceeding good
                            hutts, but are not so far to the left as the place mentioned by your Excellency near Robinsons Mill.
                        We are not yet ready for the proposed grand Forage, and it will be some days before we shall be the principal
                            difficulty is, the Obtaining a sufficient number of Teams, the cattle will be included, nothing shall be put in execution
                            untill your pleasure is further signified. I have the honor to be with the greatest respect your Excellency’s Most
                            Obedient Servant
                        
                            W. Heath
                        
                    